 1 Eric C. Lauritsen (SBN 301219)
   eric@lauritsenesq.com
 2 822 S. Windsor Blvd., Suite 202
   Los Angeles, CA 90005
 3 (323) 454-2004
 4 Attorney for Plaintiff Brandyn Love
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8          CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
 9
10 BRANDYN LOVE, an individual,           Case No. 5:20-cv-00124-PSG (KKx)
11              Plaintiff,                Hon. Philip S. Gutierrez
12        vs.                             STIPULATED PROTECTIVE
                                          ORDER
13 NUCLEAR BLAST AMERICA,
   INC., a Nevada corporation; LUCAS      Trial Date: None Set
14 MANN, an individual; CENTRAL
   TEXAS RINGS OF SATURN, LLC;
15 and DOES 1-10 inclusive
16              Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
 1 1.      PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3 proprietary or private information for which special protection from public
 4 disclosure and from use for any purpose other than pursuing this litigation may be
 5 warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6 enter the following Stipulated Protective Order. The parties acknowledge that this
 7 Order does not confer blanket protections on all disclosures or responses to
 8 discovery and that the protection it affords from public disclosure and use extends
 9 only to the limited information or items that are entitled to confidential treatment
10 under the applicable legal principles.
11         2.     GOOD CAUSE STATEMENT
12         This action is likely to involve trade secrets, customer and pricing lists and
13 other valuable research, development, commercial, financial, technical and/or
14 proprietary information for which special protection from public disclosure and
15 from use for any purpose other than prosecution of this action is warranted. Such
16 confidential and proprietary materials and information consist of, among other
17 things, confidential business or financial information, information regarding
18 confidential business practices, or other confidential research, development, or
19 commercial information (including information implicating privacy rights of third
20 parties), information otherwise generally unavailable to the public, or which may be
21 privileged or otherwise protected from disclosure under state or federal statutes,
22 court rules, case decisions, or common law. Accordingly, to expedite the flow of
23 information, to facilitate the prompt resolution of disputes over confidentiality of
24 discovery materials, to adequately protect information the parties are entitled to keep
25 confidential, to ensure that the parties are permitted reasonable necessary uses of
26 such material in preparation for and in the conduct of trial, to address their handling
27 at the end of the litigation, and serve the ends of justice, a protective order for such
28 information is justified in this matter. It is the intent of the parties that information

                                                -1-                Case No. 5:20-cv-00124-PSG (KK)
                                  STIPULATED PROTECTIVE ORDER
 1 will not be designated as confidential for tactical reasons and that nothing be so
 2 designated without a good faith belief that it has been maintained in a confidential,
 3 non-public manner, and there is good cause why it should not be part of the public
 4 record of this case.
 5         3.    ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
 6         The parties further acknowledge, as set forth in Section 14.3, below, that this
 7 Stipulated Protective Order does not entitle them to file confidential information
 8 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
 9 and the standards that will be applied when a party seeks permission from the court
10 to file material under seal. There is a strong presumption that the public has a right
11 of access to judicial proceedings and records in civil cases. In connection with non-
12 dispositive motions, good cause must be shown to support a filing under seal. See
13 Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006),
14 Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-
15 Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even
16 stipulated protective orders require good cause showing), and a specific showing of
17 good cause or compelling reasons with proper evidentiary support and legal
18 justification, must be made with respect to Protected Material that a party seeks to
19 file under seal. The parties’ mere designation of Disclosure or Discovery Material as
20 CONFIDENTIAL does not— without the submission of competent evidence by
21 declaration, establishing that the material sought to be filed under seal qualifies as
22 confidential, privileged, or otherwise protectable—constitute good cause.
23         Further, if a party requests sealing related to a dispositive motion or trial, then
24 compelling reasons, not only good cause, for the sealing must be shown, and the
25 relief sought shall be narrowly tailored to serve the specific interest to be protected.
26 See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
27 each item or type of information, document, or thing sought to be filed or introduced
28 under seal, the party seeking protection must articulate compelling reasons,

                                               -2-                 Case No. 5:20-cv-00124-PSG (KK)
                                  STIPULATED PROTECTIVE ORDER
 1 supported by specific facts and legal justification, for the requested sealing order.
 2 Again, competent evidence supporting the application to file documents under seal
 3 must be provided by declaration.
 4         Any document that is not confidential, privileged, or otherwise protectable in
 5 its entirety will not be filed under seal if the confidential portions can be redacted. If
 6 documents can be redacted, then a redacted version for public viewing, omitting
 7 only the confidential, privileged, or otherwise protectable portions of the document,
 8 shall be filed. Any application that seeks to file documents under seal in their
 9 entirety should include an explanation of why redaction is not feasible.
10         4.    DEFINITIONS
11         4.1   Action: The above captioned lawsuit, Love v. Nuclear Blast America,
12 Inc., et al., Case No. 5:20-cv-00124-PSG.
13         4.2   Challenging Party: a Party or Non-Party that challenges the
14 designation of information or items under this Order.
15         4.3   “CONFIDENTIAL” Information or Items: information (regardless of
16 how it is generated, stored or maintained) or tangible things that qualify for
17 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
18 the Good Cause Statement.
19         4.4   Counsel: Outside Counsel of Record and House Counsel (as well as
20 their support staff).
21         4.5   Designating Party: a Party or Non-Party that designates
22 information or items that it produces in disclosures or in responses to discovery as
23 “CONFIDENTIAL.”
24         4.6   Disclosure or Discovery Material: all items or information, regardless
25 of the medium or manner in which it is generated, stored, or maintained (including,
26 among other things, testimony, transcripts, and tangible things), that are produced or
27 generated in disclosures or responses to discovery.
28         4.7   Expert: a person with specialized knowledge or experience in a matter

                                               -3-                Case No. 5:20-cv-00124-PSG (KK)
                                 STIPULATED PROTECTIVE ORDER
 1 pertinent to the litigation who has been retained by a Party or its counsel to serve as
 2 an expert witness or as a consultant in this Action.
 3         4.8   House Counsel: attorneys who are employees of a party to this Action.
 4 House Counsel does not include Outside Counsel of Record or any other outside
 5 counsel.
 6         4.9   Non-Party: any natural person, partnership, corporation, association or
 7 other legal entity not named as a Party to this action.
 8         4.10 Outside Counsel of Record: attorneys who are not employees of a party
 9 to this Action but are retained to represent a party to this Action and have appeared
10 in this Action on behalf of that party or are affiliated with a law firm that has
11 appeared on behalf of that party, and includes support staff.
12         4.11 Party: any party to this Action, including all of its officers, directors,
13 employees, consultants, retained experts, and Outside Counsel of Record (and their
14 support staffs).
15         4.12 Producing Party: a Party or Non-Party that produces Disclosure or
16 Discovery Material in this Action.
17         4.13 Professional Vendors: persons or entities that provide litigation support
18 services (e.g., photocopying, videotaping, translating, preparing exhibits or
19 demonstrations, and organizing, storing, or retrieving data in any form or medium)
20 and their employees and subcontractors.
21         4.14 Protected Material: any Disclosure or Discovery Material that is
22 designated as “CONFIDENTIAL.”
23         4.15 Receiving Party: a Party that receives Disclosure or Discovery Material
24 from a Producing Party.
25         5.    SCOPE
26         The protections conferred by this Stipulation and Order cover not only
27 Protected Material (as defined above), but also (1) any information copied or
28 extracted from Protected Material; (2) all copies, excerpts, summaries, or

                                               -4-                Case No. 5:20-cv-00124-PSG (KK)
                                 STIPULATED PROTECTIVE ORDER
 1 compilations of Protected Material; and (3) any testimony, conversations, or
 2 presentations by Parties or their Counsel that might reveal Protected Material.
 3        Any use of Protected Material at trial shall be governed by the orders of the
 4 trial judge and other applicable authorities. This Order does not govern the use of
 5 Protected Material at trial.
 6        6.     DURATION
 7        Once a case proceeds to trial, information that was designated as
 8 CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 9 as an exhibit at trial becomes public and will be presumptively available to all
10 members of the public, including the press, unless compelling reasons supported by
11 specific factual findings to proceed otherwise are made to the trial judge in advance
12 of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
13 showing for sealing documents produced in discovery from “compelling reasons”
14 standard when merits-related documents are part of court record). Accordingly, the
15 terms of this protective order do not extend beyond the commencement of the trial.
16        7.     DESIGNATING PROTECTED MATERIAL
17        7.1    Exercise of Restraint and Care in Designating Material for Protection.
18 Each Party or Non-Party that designates information or items for protection under
19 this Order must take care to limit any such designation to specific material that
20 qualifies under the appropriate standards. The Designating Party must designate for
21 protection only those parts of material, documents, items or oral or written
22 communications that qualify so that other portions of the material, documents, items
23 or communications for which protection is not warranted are not swept unjustifiably
24 within the ambit of this Order.
25        Mass, indiscriminate or routinized designations are prohibited. Designations
26 that are shown to be clearly unjustified or that have been made for an improper
27 purpose (e.g., to unnecessarily encumber the case development process or to impose
28

                                              -5-               Case No. 5:20-cv-00124-PSG (KK)
                                  STIPULATED PROTECTIVE ORDER
 1 unnecessary expenses and burdens on other parties) may expose the Designating
 2 Party to sanctions.
 3         If it comes to a Designating Party’s attention that information or items that it
 4 designated for protection do not qualify for protection, that Designating Party must
 5 promptly notify all other Parties that it is withdrawing the inapplicable designation.
 6         7.2   Manner and Timing of Designations. Except as otherwise provided in
 7 this Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material
 8 that qualifies for protection under this Order must be clearly so designated before
 9 the material is disclosed or produced.
10         Designation in conformity with this Order requires:
11               (a) for information in documentary form (e.g., paper or electronic
12 documents, but excluding transcripts of depositions or other pretrial or trial
13 proceedings), that the Producing Party affix at a minimum, the legend
14 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
15 contains protected material. If only a portion of the material on a page qualifies for
16 protection, the Producing Party also must clearly identify the protected portion(s)
17 (e.g., by making appropriate markings in the margins).
18         A Party or Non-Party that makes original documents available for inspection
19 need not designate them for protection until after the inspecting Party has indicated
20 which documents it would like copied and produced. During the inspection and
21 before the designation, all of the material made available for inspection shall be
22 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
23 documents it wants copied and produced, the Producing Party must determine which
24 documents, or portions thereof, qualify for protection under this Order. Then, before
25 producing the specified documents, the Producing Party must affix the
26 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
27 portion of the material on a page qualifies for protection, the Producing Party also
28 must clearly identify the protected portion(s) (e.g., by making appropriate markings

                                               -6-                Case No. 5:20-cv-00124-PSG (KK)
                                 STIPULATED PROTECTIVE ORDER
 1 in the margins).
 2                (b)   for testimony given in depositions that the Designating Party
 3 identifies the Disclosure or Discovery Material on the record, before the close of the
 4 deposition all protected testimony.
 5                (c)   for information produced in some form other than documentary
 6 and for any other tangible items, that the Producing Party affix in a prominent place
 7 on the exterior of the container or containers in which the information is stored the
 8 legend “CONFIDENTIAL.” If only a portion or portions of the information
 9 warrants protection, the Producing Party, to the extent practicable, shall identify the
10 protected portion(s).
11         7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
12 failure to designate qualified information or items does not, standing alone, waive
13 the Designating Party’s right to secure protection under this Order for such material.
14 Upon timely correction of a designation, the Receiving Party must make reasonable
15 efforts to assure that the material is treated in accordance with the provisions of this
16 Order.
17         8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
18         8.1.   Timing of Challenges. Any Party or Non-Party may challenge a
19 designation of confidentiality at any time that is consistent with the Court’s
20 Scheduling Order.
21         8.2    Meet and Confer. The Challenging Party shall initiate the dispute
22 resolution process under Local Rule 37-1 et seq.
23         8.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
24 joint stipulation pursuant to Local Rule 37-2.
25         8.4    The burden of persuasion in any such challenge proceeding shall be on
26 the Designating Party. Frivolous challenges, and those made for an improper
27 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
28 parties) may expose the Challenging Party to sanctions. Unless the Designating

                                              -7-                Case No. 5:20-cv-00124-PSG (KK)
                                 STIPULATED PROTECTIVE ORDER
 1 Party has waived or withdrawn the confidentiality designation, all parties shall
 2 continue to afford the material in question the level of protection to which it is
 3 entitled under the Producing Party’s designation until the Court rules on the
 4 challenge.
 5         9.    ACCESS TO AND USE OF PROTECTED MATERIAL
 6         9.1 Basic Principles. A Receiving Party may use Protected Material that is
 7 disclosed or produced by another Party or by a Non-Party in connection with this
 8 Action only for prosecuting, defending or attempting to settle this Action. Such
 9 Protected Material may be disclosed only to the categories of persons and under the
10 conditions described in this Order. When the Action has been terminated, a
11 Receiving Party must comply with the provisions of section 15 below (FINAL
12 DISPOSITION). Protected Material must be stored and maintained by a Receiving
13 Party at a location and in a secure manner that ensures that access is limited to the
14 persons authorized under this Order.
15         9.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
16 otherwise ordered by the court or permitted in writing by the Designating Party, a
17 Receiving Party may disclose any information or item designated
18 “CONFIDENTIAL” only to:
19               (a)    the Receiving Party’s Outside Counsel of Record in this Action,
20 as well as employees of said Outside Counsel of Record to whom it is reasonably
21 necessary to disclose the information for this Action;
22               (b)    the officers, directors, and employees (including House Counsel)
23 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
24               (c)    Experts (as defined in this Order) of the Receiving Party to
25 whom disclosure is reasonably necessary for this Action and who have signed the
26 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27               (d)    the court and its personnel;
28               (e)    court reporters and their staff;

                                               -8-               Case No. 5:20-cv-00124-PSG (KK)
                                 STIPULATED PROTECTIVE ORDER
 1               (f)    professional jury or trial consultants, mock jurors, and
 2 Professional Vendors to whom disclosure is reasonably necessary for this Action
 3 and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
 4 A);
 5               (g)    the author or recipient of a document containing the information
 6 or a custodian or other person who otherwise possessed or knew the information;
 7               (h)    during their depositions, witnesses, and attorneys for witnesses,
 8 in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
 9 party requests that the witness sign the form attached as Exhibit A hereto; and (2)
10 they will not be permitted to keep any confidential information unless they sign the
11 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
12 agreed by the Designating Party or ordered by the court. Pages of transcribed
13 deposition testimony or exhibits to depositions that reveal Protected Material may
14 be separately bound by the court reporter and may not be disclosed to anyone except
15 as permitted under this Stipulated Protective Order; and
16               (i)    any mediators or settlement officers and their supporting staffs,
17 mutually agreed upon by any of the parties engaged in settlement discussions.
18         10.   PROTECTED MATERIAL SUBPOENAED OR ORDERED
19               PRODUCED IN OTHER LITIGATION
20         If a Party is served with a subpoena or a court order issued in other litigation
21 that compels disclosure of any information or items designated in this Action as
22 “CONFIDENTIAL,” that Party must:
23               (a)    promptly notify in writing the Designating Party. Such
24 notification shall include a copy of the subpoena or court order;
25               (b)    promptly notify in writing the party who caused the subpoena or
26 order to issue in the other litigation that some or all of the material covered by the
27 subpoena or order is subject to this Protective Order. Such notification shall include
28 a copy of this Stipulated Protective Order; and

                                               -9-                Case No. 5:20-cv-00124-PSG (KK)
                                 STIPULATED PROTECTIVE ORDER
 1               (c)   cooperate with respect to all reasonable procedures sought to be
 2 pursued by the Designating Party whose Protected Material may be affected. If the
 3 Designating Party timely seeks a protective order, the Party served with the
 4 subpoena or court order shall not produce any information designated in this action
 5 as “CONFIDENTIAL” before a determination by the court from which the
 6 subpoena or order issued, unless the Party has obtained the Designating Party’s
 7 permission. The Designating Party shall bear the burden and expense of seeking
 8 protection in that court of its confidential material and nothing in these provisions
 9 should be construed as authorizing or encouraging a Receiving Party in this Action
10 to disobey a lawful directive from another court.
11        11.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
12               PRODUCED IN THIS LITIGATION
13               (a)   The terms of this Order are applicable to information produced
14 by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
15 information produced by Non-Parties in connection with this litigation is protected
16 by the remedies and relief provided by this Order. Nothing in these provisions
17 should be construed as prohibiting a Non-Party from seeking additional protections.
18               (b)   In the event that a Party is required, by a valid discovery request,
19 to produce a Non-Party’s confidential information in its possession, and the Party is
20 subject to an agreement with the Non-Party not to produce the Non-Party’s
21 confidential information, then the Party shall:
22                     (1)    promptly notify in writing the Requesting Party and the
23 Non-Party that some or all of the information requested is subject to a
24 confidentiality agreement with a Non-Party;
25                     (2)    promptly provide the Non-Party with a copy of the
26 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
27 reasonably specific description of the information requested; and
28

                                             -10-               Case No. 5:20-cv-00124-PSG (KK)
                                 STIPULATED PROTECTIVE ORDER
 1                      (3)   make the information requested available for inspection by
 2 the Non-Party, if requested.
 3               (c) If the Non-Party fails to seek a protective order from this court
 4 within 14 days of receiving the notice and accompanying information, the Receiving
 5 Party may produce the Non-Party’s confidential information responsive to the
 6 discovery request. If the Non-Party timely seeks a protective order, the Receiving
 7 Party shall not produce any information in its possession or control that is subject to
 8 the confidentiality agreement with the Non-Party before a determination by the
 9 court. Absent a court order to the contrary, the Non-Party shall bear the burden and
10 expense of seeking protection in this court of its Protected Material.
11         12.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13 Protected Material to any person or in any circumstance not authorized under this
14 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
15 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
16 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
17 persons to whom unauthorized disclosures were made of all the terms of this Order,
18 and (d) request such person or persons to execute the “Acknowledgment an
19 Agreement to Be Bound” attached hereto as Exhibit A.
20         13.   INADVERTENT PRODUCTION OF PRIVILEGED OR
21               OTHERWISE PROTECTED MATERIAL
22         When a Producing Party gives notice to Receiving Parties that certain
23 inadvertently produced material is subject to a claim of privilege or other protection,
24 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
25 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
26 may be established in an e-discovery order that provides for production without
27 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
28 as the parties reach an agreement on the effect of disclosure of a communication or

                                             -11-                Case No. 5:20-cv-00124-PSG (KK)
                                  STIPULATED PROTECTIVE ORDER
 1 information covered by the attorney-client privilege or work product protection, the
 2 parties may incorporate their agreement in the stipulated protective order submitted
 3 to the court.
 4         14.     MISCELLANEOUS
 5         14.1 Right to Further Relief. Nothing in this Order abridges the right of any
 6 person to seek its modification by the Court in the future.
 7         14.2 Right to Assert Other Objections. By stipulating to the entry of this
 8 Protective Order, no Party waives any right it otherwise would have to object to
 9 disclosing or producing any information or item on any ground not addressed in this
10 Stipulated Protective Order. Similarly, no Party waives any right to object on any
11 ground to use in evidence of any of the material covered by this Protective Order.
12         14.3 Filing Protected Material. A Party that seeks to file under seal any
13 Protected Material must comply with Local Civil Rule 79-5. Protected Material may
14 only be filed under seal pursuant to a court order authorizing the sealing of the
15 specific Protected Material. If a Party’s request to file Protected Material under seal
16 is denied by the court, then the Receiving Party may file the information in the
17 public record unless otherwise instructed by the court.
18         15.     FINAL DISPOSITION
19         After the final disposition of this Action, as defined in paragraph 6, within 60
20 days of a written request by the Designating Party, each Receiving Party must return
21 all Protected Material to the Producing Party or destroy such material. As used in
22 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
23 summaries, and any other format reproducing or capturing any of the Protected
24 Material. Whether the Protected Material is returned or destroyed, the Receiving
25 Party must submit a written certification to the Producing Party (and, if not the same
26 person or entity, to the Designating Party) by the 60-day deadline that (1) identifies
27 (by category, where appropriate) all the Protected Material that was returned or
28 destroyed and (2) affirms that the Receiving Party has not retained any copies,

                                              -12-               Case No. 5:20-cv-00124-PSG (KK)
                                 STIPULATED PROTECTIVE ORDER
 1 abstracts, compilations, summaries or any other format reproducing or capturing any
 2 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 3 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 4 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 5 reports, attorney work product, and consultant and expert work product, even if such
 6 materials contain Protected Material. Any such archival copies that contain or
 7 constitute Protected Material remain subject to this Protective Order as set forth in
 8 Section 6 (DURATION).
 9        16. VIOLATION
10 Any violation of this Order may be punished by appropriate measures including,
11 without limitation, contempt proceedings and/or monetary sanctions.
12 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
13
     DATED: October 5, 2020                             /s/ Eric Lauritsen
14
                                                        Attorney for Brandyn Love
15
     DATED: October 5, 2020                             /s/ Michael Kuznetsky
16
                                                        Attorney for Nuclear Blast
17                                                      America, Inc.
18
     DATED: October 5, 2020                             /s/ Russell Gelvin
19                                                      Attorney for Lucas Mann and
20                                                      Central Texas Rings of Saturn,
                                                        LLC
21
22 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23 DATED: October 23, 2020                          __________________________
24                                                      Hon. Kenly Kiya Kato
                                                        United States Magistrate Judge
25
26
27
28

                                             -13-               Case No. 5:20-cv-00124-PSG (KK)
                                STIPULATED PROTECTIVE ORDER
 1                 EXHIBIT A TO STIPULATED PROTECTIVE ORDER
 2         I hereby acknowledge that I, ___________________________________
     [NAME], ______________________________________________ [POSITION
 3
     AND EMPLOYER], am about to receive Confidential Materials supplied in
 4   connection with the proceeding Love v. Nuclear Blast America, Inc. et al., Case No.
     5:20-cv-00124. I certify that I understand that the Confidential Materials are
 5
     provided to me subject to the terms and restrictions of the Stipulation and Protective
 6   Order filed in this proceeding. I have been given a copy of the Stipulation and
     Protective Order; I have read it, and I agree to be bound by its terms.
 7
 8         I understand that Confidential Materials, as defined in the Stipulation and
 9   Protective Order, including any notes or other records that may be made regarding
     any such materials, shall not be Disclosed to anyone except as expressly permitted
10   by the Stipulation and Protective Order. I will not copy or use, except solely for the
11   purposes of this Proceeding, any Confidential Materials obtained pursuant to this
     Protective Order, except as provided therein or otherwise ordered by the Court in the
12   Proceeding.
13
          I further understand that I am to retain all copies of all Confidential Materials
14 provided to me in the Proceeding in a secure manner, and that all copies of such
15 Materials are to remain in my personal custody until termination of my participation
   in this Proceeding, whereupon the copies of such Materials will be returned to
16 counsel who provided me with such Materials.
17
          I declare under penalty of perjury, under the laws of the State of California,
18 that the foregoing is true and correct. Executed this _____ day of ______, 20__, at
19 __________________.
20 DATED:_____________________ BY: Signature __________________________
21                                       Title
   ______________________________
22                                Address _____________________________
23                                City, State, Zip _______________________
                                  Telephone Number ____________________
24
25
26
27
28

                                              -14-               Case No. 5:20-cv-00124-PSG (KK)
                                 STIPULATED PROTECTIVE ORDER
